DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Blaise on December 14, 2021.

The application has been amended as follows: 

8. (Previously Presented) A method for transferring promotions comprising: 
generating a post to a social media service using a processor, the post viewable by a first selecting device and one or more other selecting devices, the post associated with one or more promotions offered by a promotion and marketing service different from the social media service, the one or more promotions having been previously claimed but not yet redeemed, 
wherein the post comprises an interface control, 
wherein the interface control is configured such that, 
when first selected, an interface configured to enable the selecting device and the one or more other selecting devices to display first additional information associated with the one or more promotions and a link is provided, wherein the link is configured such that, when selected, a non-redemptive transfer of at least one of the promotions to a promotion and marketing service user account is initiated, each of the one or more promotions comprising at least an electronic voucher or code that is redeemable in exchange for a product or service, and 
when subsequently selected after the link configured such that, when selected, the non-redemptive transfer of the at least one of the promotions is initiated, an interface configured to enable the selecting device and the one or more other selecting devices to display second additional information is provided; 

receiving one or more first selections, of the interface control of the post, from each of a plurality of selecting devices, the plurality of selecting devices being a portion of the selecting device and the one or more other selecting devices; 
providing the interface configured to enable the selecting device to display the first additional information associated with the one or more promotions and the link; 
  receiving at least one promotion reassignment trigger subsequent to a selection of the interface control, wherein the promotion reassignment trigger is the selection of the link configured such that, when selected, the non-redemptive transfer of the at least one of the promotions is initiated, wherein the selection of the link is associated with at least one of the social media user accounts; 
subsequent to receiving the at least one promotion reassignment trigger, modifying the interface control such that, upon selection by the selecting device or any of the one or more other selecting devices, the first additional information is no longer displayed, and instead, upon selection by the selecting device or any of the one or more other selecting devices, modifying the interface control such that second additional information is displayed, and modifying both displayed content and function of the link such that, when selected by the selecting device or any of the one or more other selecting devices, the selecting device is configured to display information indicating that the non-redemptive transfer is no longer available and prevent the non-redemptive transfer of the at least one of the promotions to any other promotion and marketing service user accounts associated with the plurality of social media user accounts; 
determining a promotion and marketing service user account associated with the at least one of the social media user accounts that selected the interface control; and 
in response to receiving the promotion reassignment trigger, causing the non-redemptive transfer of the electronic voucher or code to the determined promotion and marketing service user account.



10. (Currently Amended) The method of claim 9, further comprising: 
receiving a second promotion reassignment trigger in response to a second selection of the 
determining that the second promotion reassignment trigger is associated with at least one of a social media user account or a promotion and marketing service user account that has already received at least one of the one or more promotions; 
and in response to determining that the second promotion reassignment trigger is associated with a social media user account or a promotion and marketing service user account that has already received at least one of the one or more promotions, preventing the non-redemptive transfer of another promotion to the promotion and marketing service user account in response to the second promotion reassignment trigger.

11. (Previously Presented) The method of claim 9, further comprising verifying that at least one untransferred promotion remains prior to causing the non-redemptive transfer.

12. (Cancelled)

13.       (Currently Amended)  The method of claim 8, wherein the method further comprises verifying the identity of the social media user account that selected the link link 

14. (Previously Presented) The method of claim 13, wherein the identity of the user account is linked to the promotion and marketing service user account as managed by a promotion and marketing service, wherein the non-redemptive transfer of the at least one of the promotions is caused by the promotion and 

15. (Currently Amended) The method of claim 13, wherein the plurality of social media user accounts 
is associated with social networking contacts of a user generating the link 

16. (Cancelled)

17. (Previously Presented) A computer program product, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion configured to generate a post to a social media service using a processor, the post viewable by a first selecting device and one or more other selecting devices, the post associated with one or more promotions offered by a promotion and marketing service different from the social media service, the one or more promotions having been previously claimed but not yet redeemed, 
wherein the post comprises an interface control, 
wherein the interface control is configured such that, 
when first selected, an interface configured to enable the selecting device and the one or more other selecting devices to display first additional information associated with the one or more promotions and a link is provided, wherein the link is configured such that, when selected, a non-redemptive transfer of at least one of the promotions to a promotion and marketing service user account is initiated, each of the one or more promotions comprising at least an electronic voucher or code that is redeemable in exchange for a product or service, and 
when subsequently selected after the link configured such that, when selected, the non-redemptive transfer of the at least one of the promotions is initiated, an interface configured to enable the selecting device and the one or more other selecting devices to display second additional information is provided; 

an executable portion configured to receive one or more first selections, of the interface control of the post, from each of a plurality of selecting devices, the plurality of selecting devices being a portion of the selecting device and the one or more other selecting devices; 
an executable portion configured to provide the interface configured to enable the selecting device to display the first additional information associated with the one or more promotions and the link; 
an executable portion configured to receive at least one promotion reassignment trigger in response to a selection of the interface control, wherein the promotion reassignment trigger is the selection of the link configured such that, when selected, the non-redemptive transfer of the at least one of the promotions is initiated, wherein the selection of the link is associated with at least one of the social media user accounts that selected the interface control; 
an executable portion configured to, subsequent to receiving the at least one promotion reassignment trigger, modify the interface control such that, upon selection by the selecting device or any of the one or more other selecting devices, the first additional information is no longer displayed, instead, upon selection by the selecting device or any of the one or more other selecting devices, modifying the interface control such that second additional information is displayed, and modify both displayed content and function of the link such that, when selected by the selecting device or any of the one or more other selecting devices, the selecting device is configured to display information indicating that the non-redemptive transfer is no longer available and prevent the non-redemptive transfer of at least one of the promotions to any other promotion and marketing service user accounts associated with the plurality of social media user accounts; and 
an executable portion configured to, in response to receiving the promotion reassignment trigger, cause the non-redemptive transfer of the electronic voucher or code to the determined promotion and marketing service user account.



19. (Previously Presented) The computer program product of claim 18, further comprising an executable portion configured to verify that each social media user account and promotion and marketing service user account does not receive more than one of the one or more promotions.

20. (Previously Presented) The computer program product of claim 18, further comprising an executable portion configured to verify that at least one untransferred promotion remains prior to causing the non-redemptive transfer.

21. (Cancelled)

22.       (Currently Amended)  The computer program product of 17, wherein social media user account that selected the link link 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Johnson et al. (US 2013/0246138 A1) in view of Chow (US 2009/0259535 A1).
The closest prior art references of record teach or suggest at least the following limitations of independent claims 8 and 17: generating a post to a social media service using a processor, the post viewable by a first selecting device and one or more other selecting devices, the post associated with one or more promotions offered by a promotion and marketing service different from the social media service, the one or more promotions having been previously 
The closest prior art references of record do not teach or suggest the following limitation of independent claims 8 and 17: subsequent to receiving the at least one promotion

additional information is displayed, and modifying both displayed content and function of the link such that, when selected by the selecting device or any of the one or more other selecting devices, the selecting device is configured to display information indicating that the non-redemptive transfer is no
longer available and prevent the non-redemptive transfer of the at least one of the promotions to any other promotion and marketing service user accounts associated with the plurality of social media user accounts (see PTAB decision dated October 19, 2021, pg. 4-6).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621